Citation Nr: 1314306	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  10-29 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Bruce, Counsel



INTRODUCTION

The Veteran served on active duty from August 1984 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The December 2008 rating decision denied the above claims as well as a claim for entitlement to service connection for residuals of a little left finger fracture.  The Veteran appealed all three claims.  The claim for service connection for residuals of a little left finger fracture was granted in a December 2012 rating decision by the Portland RO.  As such, this claim is no longer on appeal. 

The issue of entitlement to service connection for a lumbar spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In January 2013, prior to promulgation of a decision in the appeal, the Veteran, through his representative, indicated in a signed statement that he would like to withdraw the appeal as to the issue of entitlement to service connection for a right shoulder disorder.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for the issue of entitlement to service connection for a right shoulder disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In this case, prior to the promulgation of a decision in the appeal, the Veteran indicated in signed statement, dated January 2013, that he wanted to withdraw the issue of entitlement to service connection for a right shoulder disorder.  The Board further notes that the withdrawal was in writing and therefore has been accepted as a withdrawal of the issue of entitlement to service connection for a right shoulder disorder, currently on appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  As such, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration as to the issue of entitlement to service connection for a right shoulder disorder.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue of entitlement to service connection for a right shoulder disorder, and the appeal is dismissed.


ORDER

The appeal regarding the Veteran's claim for entitlement to service connection for a right shoulder disorder is dismissed.


REMAND

While the Board regrets further delay, after review of the record, the Board finds that a remand for further development is warranted with respect to the issue of entitlement to service connection for a low back disorder.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board notes multiple complaints of low back pain in the service treatment records.  The December 1983 entrance examination was absent any complaint or diagnosis of recurrent back pain.  The first in-service complaint of back pain was in April 1985.  The Veteran noted he had previously hurt his back while bull fighting.  He was diagnosed with back strain.  He again complained of low back pain in June and July 1985.  The July 1985 treatment note stated that he had stiffness in his neck and lower back.  X-rays taken at that time focused on the sacroiliac joint but no abnormalities were found.  The next in-service complaint of back pain was in April 1987.  The Veteran noted he had injured his back 4 years prior while bull fighting, but there was no hospital evaluation available.  He was diagnosed with chronic lumbosacral pain with acute exacerbation.  X-rays associated with the evaluation noted no abnormalities.  A May 1987 treatment record again noted minor discomfort and low back pain that was an exacerbation of chronic low back pain.  Treatment records dated in June 1987 and August 1987 noted acute muscle strain in the back.  The Veteran's July 1988 report of medical history associated with re-enlistment noted recurrent back pain for 2-3 months.  X-rays associated noted no abnormalities in the lumbar spine and the report of medical examination listed the Veteran's spine as normal.  A September 1988 service treatment record assessed the Veteran with mechanical low back pain and a September 1989 treatment record diagnosed the Veteran with low back strain, noting an acute episode of occasional sharp pain in the lower back.  The Veteran's August 1993 report of medical history for his periodic examination again noted recurrent back pain.  The accompanying report of medical examination, however, listed the Veteran's spine as normal.  The Veteran's 1994 separation examination noted no complaints or diagnosis of any lumbar spine condition.  Finally, a May 1995 report of medical history did not note any recurrent back pain.  

Post-service treatment records, beginning in June 2005 indicated that the Veteran reported pain all over, but particularly in his shoulders and his back.  He was diagnosed with a history of inflammatory type arthritis with diffuse arthralgias.  It was noted he had a previous injury to his back.  A July 2005 private treatment report diagnosed the Veteran with inflammatory polyarthritis that appeared to be palindromic in nature, meaning he had sudden, rapid attacks of arthritis that occurred periodically and lasted varying lengths of time.  Subsequent private treatment records in July 2005 diagnosed rheumatoid arthritis and low back pain with radiculopathy.  It was also reported that the Veteran had an injury to his back in the past, in 1996 or 1997, where he was whipped around by a fire hose.  The injury led to three months of Workers' Compensation disability.  The Veteran stated that an MRI following the incident showed a bit of a bulging disc and some arthritic changes.  He further reported he had re-injured his back from time to time over the years.  An August 2005 MRI revealed a large left paracentral disc herniation at L5-S1 that was likely causing a mass effect on the left S1 nerve root.  The Veteran was diagnosed with L5-S1 herniated disc with back pain and left leg radiculopathy.  A September 2005 private treatment report noted that the Veteran had a symptomatic L5-S1 disc herniation that had largely resolved on its own.  The examiner noted that he thought the Veteran would fully recover and no further treatment was needed.  

The Veteran was afforded a VA examination in October 2008.  The examiner noted the Veteran's service treatment records had multiple complaints of low back pain.  He further noted the on the job injury in 1998.  The Veteran stated he was washing down machinery with a fire hose while working in a gold mine.  His low back injury led to 3 months of lost time and Workers' Compensation.  The injury also caused radiculopathy into his buttocks and thighs.  After the three months, he reported he returned to his pre-injury status.  The examiner also noted that the Veteran had been diagnosed with palindromic rheumatoid arthritis primarily in his hands, feet, knees, and shoulders.  With regard to service, the Veteran noted he had no back problem prior to service but that he injured his back during service while moving patients as part of his job as a medical corpsman.  He reported no other specific injuries but noted he would have one to two weeks of low back pain every few months that did not significantly limit his activities.  The Veteran noted he had no significant changes in the prior 10 years, but had seen his primary care doctor approximately a year prior and x-rays were taken.  He stated his doctor told him he had a sore back and to take Motrin.  X-rays dated August 2008 and associated with the examination revealed mild degenerative disc disease at the L4-L5 level, but the lumbar spine was otherwise unremarkable.  The Veteran was diagnosed with chronic lumbar strain.  The examiner opined that it would be mere speculation to determine how much of the Veteran's current back pain was related to his earlier back condition that was evaluated in military service.  Having acknowledged the in-service complaints of low back pain, the examiner stated he was unable to provide an opinion because of the intervening Workers' Compensation incident.  

Initially the Board notes that there is evidence of in-service complaints of low back pain, and a current diagnosis of chronic lumbar strain; however, the evidence is unclear as to whether the Veteran's current diagnosis is related to his in-service complaints of low back pain.  In this regard, the Board notes that there are multiple intervening injuries to the Veteran's low back that also could be the cause of his currently diagnosed chronic lumbar strain.  

The Board notes that the Veteran reported having been on Workers' Compensation for an injury to his low back in 1998.  It is unclear where the Veteran's workmen's compensation claim was filed.  Additionally, a review of the record does not reflect that any efforts have been made to obtain the corresponding medical records.  There is no report of the state disability decision in this case.  

When the VA is put on notice of the existence of records in the custody of a Federal department or agency, to include records from State or local governments, which have the reasonable possibility of substantiating the Veteran's claim for benefits, it must seek to obtain those records before proceeding with the appeal.  See Golz v. Shinkseki, 590 F.3d 1317 (Fed. Cir. 2010).  Additional efforts to obtain the Workers' Compensation disability records are therefore required, pursuant to 38 C.F.R. § 3.159(c)(2).  See also Baker v. West, 11 Vet.App. 163, 139 (1998).

Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that the Veteran was afforded a VA examination in October 2008 with regard to his issue of entitlement to service connection for a lumbar spine disorder.  Unfortunately, the Board finds that the examination, to include the opinion, is inadequate because the examiner's rationale is unclear.  The Court has held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Therefore in compliance with Barr, this issue must be remanded to the AOJ for the purpose of obtaining either a new VA examination or an addendum opinion that provides clear etiological opinions, and a thorough rationale for the provided opinions.  In addition, the examiner should also include in their review any additional records obtained pertaining to the Veteran's workmen's compensation claim.

As the case must be remanded for the foregoing reasons, any recent VA treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's treatment records for his low back from the Roseburg VA treatment facility, dated since October 2012. 

2.  Ask the Veteran to identify all medical care providers that treated him for his back injury that occurred between 1996 and 1998 while working with a fire hose.  Make arrangements to obtain all records that he adequately identifies.

3.  Request that the Veteran provide information regarding the state in which he filed for Workers' Compensation as well as the time period in which he filed for benefits (i.e., between 1996 and 1998).  Once the above information is obtained, contact the Department of Insurance's Division of Workers' Compensation in the applicable state and obtain and associate with the claims file copies of the Veteran's records regarding Workers' Compensation benefits, including any Workers' Compensation administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.  

4.  After the completion of the above, obtain a supplemental VA etiological opinion with regard to the Veteran's claim for service connection for a lumbar spine disorder.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examiner's opinion should reflect that such a review was accomplished.

The examiner should state whether any current lumbar spine disorder is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), related to his military service.  

In providing this opinion, the examiner should specifically review and consider the in-service records showing treatment for the Veteran's low back.  The examiner should also consider the intervening Workers' Compensation injury that occurred after service between 1996 and 1998.  

The examiner should provide a thorough rationale for his or her conclusion and confirm that the claims file was available for review.  

5.  Finally, after any additional notification and/or development that the RO deems necessary is undertaken, the Veteran's claim should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response by the Veteran and his representative. Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


